BROWN, J.
— This is an original proceeding by mandamus to compel the city of St. Lonis, through the president of its Board of Public Improvements, and Comptroller, to correct alleged errors in the boundaries of a benefit or improvement district against which said officers have issued taxbills for reconstructing, re-paving and re-curbing Lafayette Avenue on the south side of Block 1287 in said city; and to further compel said officers to issue proper taxbills to relator for said improvements. It is admitted by defendants that relator has improved Lafayette Avenue pursuant to a contract duly awarded, and is entitled to compensation for such improvement.
City block 1287 is, by recorded plat, divided into two tiers of lots. Those abutting on Lafayette Avenue are 25 feet wide and 125.25' feet deep, while those on the north side of said block abutting on Henrietta, the next parallel street, are 25 feet wide and 136.25 feet deep.
Mary S. Lutz, Mary S. Broadhead, Mary W. Horton and Mary H. Orr severally own lots in block 1287 abutting on Lafayette Avenue, and also own lots in the same block abutting on Henrietta street, adjoining.and lying immediately in the rear of their said holdings on Lafayette Avenue.
The residences of these ladies are on their lots which abut on Lafayette Avenue, while some of them have barns and similar improvements on their adjoining lots fronting on Henrietta Street. The Board of Public Improvements has fixed the north boundary of the benefit district at Henrietta Street' and issued special taxbills against the lots of Lutz, Broadhead, Horton and Orr, fronting on Henrietta Street, for the reconstruction and improvement of Lafayette Avenue. The relator challenges the legality .of these taxbills, and prays us to fix the north boundary of the benefit district at the center of said city block 1287, so that only *114the property of said Lutz et al. lying between the center of said block and Lafayette Avenue will be encumbered with the expenses of improving said avenue.
The improvement of Lafayette Avenue was made by the relator pursuant to the provisions of section 14 of article 6 of the charter of defendant city, and the only reason assigned by defendants for extending the boundary of the benefit district northward beyond the center of said city block 1287, is that the lots owned by Lutz et al. fronting on Henrietta Street are used in connection with their Lafayette Avenue property; and therefore should be considered as one lot.
In this construction of the aforesaid charter, defendants were clearly wrong . When a block is divided by a recorded plat into lots which extend only to the middle or near the middle of such block, no condition can arise which will authorize the extension of the benefit district across the entire block — as was done in this case. The aforesaid charter provides that when a street is improved, a line shall be drawn through the middle of the blocks,on each side of such street and special taxbills issued against the property within such lines, to defray the cost of such improvement. Said charter also provides that three-fourths, of such special taxes shall be levied upon the area of all land lying within the boundaries of the benefit district, and by extending the boundary of such district to the next parallel street, as was done in this case, a special tax upon the-total area of the-lots owned by Lutz et al. becomes oppressive and illegal.
A part of section 14 of article 6 of the said charter of St. Louis, provides that: “If the owners of property have disregarded the lines of lots as platted and treated two or more lots or fractions thereof as one lot, then the whole parcel of ground or lots so treated as one, shall be regarded as a lot for the purpose hereof.”
*115As applied to the facts in this case, the above provision means that snch lots or fractions of lots owned by Lutz et al. bounded on the south by Lafayette Avenue and on the north by a line to be drawn midway through block 1287, which have been fenced or otherwise improved as one lot, will be treated as one lot for the purpose of issuing special taxbills for improving Lafayette Avenue, and separate taxbills need not be issued against each of said lots or fractions of lots so used as one parcel of ground.
The cases of Wolfort v. St. Louis, 115 Mo. 139; Barber Asphalt Co. v. Peck, 186 Mo. 506; Meier v. St. Louis, 180 Mo. 391; and State ex rel. Skrainka v. St. Louis, 211 Mo. 591, do not sustain the construction which defendants have attempted to place upon them.
In the cases of State ex rel. Paving Company v. St. Louis, 183 Mo. 230, one Manley owned lots fronting on a street where improvements had been made, also lots in the rear thereof, extending back to another street, all of which lots she had improved as one residence property; but in that case this court held that her rear lots could not be taxed for improvements on a street upon which they did not abut. ■ We regard this case as sound doctrine. That clause of the charter making one-half of each block fronting on a public street chargeable with the cost of improving same furnishes a just rule for apportioning the cost of street improvements among the owners directly benefitted thereby, and the exceptions to such rule noted in the charter should not be so construed as to destroy the spirit of the rule itself.
It is therefore considered, ordered and adjudged that a peremptory writ of mandamus be awarded, requiring and commanding defendants Máxime Reber, as president of the Board of Public Improvements of the city of St. Louis, and Benjamin J. Taussig, as Comptroller of said city, or their successors in office, *116to do and perform the following matters and things, to-wit:
First. To fix the north boundary of the benefit district chargeable with the expense of improving Lafayette Avenue at a point midway between said Lafayette Avenue and Henrietta Street so that said line shall pass lengthwise through the middle of block No. 1287 aforesaid;
Second. To reapportion the cost of reconstructing and improving Lafayette Avenue among the several persons owning land along said avenue, according to the law, as herein announced;
Third. To cancel the taxbills heretofore issued for improving Lafayette Avenue, upon surrender of the same by the relator;
Fourth. To issue new taxbills to relator for the several amounts properly chargeable against the lots and parcels of land along Lafayette Avenue, according to the terms of the contract under which relator has reconstructed, re-curbed, and re-paved said avenue ; but before delivering said new taxbills to relator, said officers shall credit thereon all payments which may have been made upon the outstanding taxbills to be surrendered as herein directed.
Woodson, Graves, Kennish and Ferriss, JJ., concur; Lamm, J., concurs in the law as announced, but dissents on the ground that this court ought not to have assumed jurisdiction of the case; Valliant, C. J., absent.